USDC IN/ND case 4:20-cv-00067-JVB-JPK document 56 filed 04/21/21 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION AT LAFAYETTE

NICOLE BALTES, et al.,                          )
          Plaintiffs,                           )
                                                )
       v.                                       )   CAUSE NO.: 4:20-CV-67-JVB-JPK
                                                )
WHITE COUNTY, et al.,                           )
          Defendants.                           )

                                            ORDER

       This matter is before the Court on a Stipulation of Dismissal [DE 54], filed by the parties

on April 20, 2021.

       Noting the agreement of the parties and finding that the terms of dismissal are proper, the

Court hereby GRANTS the relief requested in the Stipulation of Dismissal [DE 54] and

DISMISSES with prejudice the claims against Patrick Shafer. All other claims remain pending.

       SO ORDERED on April 21, 2021.

                                                s/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN, JUDGE
                                                UNITED STATES DISTRICT COURT
